Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 1 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 2 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 3 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 4 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 5 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 6 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 7 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 8 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 9 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 10 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 11 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 12 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 13 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 14 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 15 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 16 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 17 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 18 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 19 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 20 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 21 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 22 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 23 of 24
Case 19-10236   Doc 46   Filed 05/16/19 Entered 05/17/19 08:45:37   Desc Main
                          Document     Page 24 of 24
